 1                                                             Hon. Richard A. Jones
 2

 3

 4

 5

 6                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 7                                AT SEATTLE
 8   NICHOLAS T. PINES,                        )
                                               )    CASE NO. 19-CV-512 RAJ
 9                                             )             17-CR-187 RAJ
           Defendant-Petitioner,               )
10                                             )    ORDER GRANTING 28 U.S.C. §
           v.                                  )    2255 MOTION AND ORDER
11                                             )    VACATING JUDGMENT,
     UNITED STATES OF AMERICA,                 )    WITHDRAWING GUILTY PLEA
12                                             )    AND DISMISSING INDICTMENT
           Plaintiff-Respondent.               )
13                                             )
                                               )
14
           BEFORE THE COURT is Nicholas Pines’ Motion under 28 U.S.C. § 2255 to
15

16   Vacate, Set Aside, or Correct a Sentence by a Person in Federal Custody. Dkt. No. 1.

17   In 17-CR-187-RAJ, in a judgment imposed on April 6, 2018, Mr. Pines was
18
     convicted of one count of felon in possession of a firearm under 18 U.S.C.
19
     § 922(g)(1). The alleged predicate conviction was a King County Superior Court
20

21   Juvenile Department disposition for one count of taking a motor vehicle without

22   permission under King County Sup. Ct. No. 00-8-01729-6. Mr. Pines’s petition
23
     under § 2255 was based in part on claims of actual innocence and ineffective
24
     assistance of counsel because the predicate conviction from Washington State was
25

26   not punishable by a term exceeding one year.


      ORDER – 1
 1          Upon the agreement of the parties, the Court stayed consideration of this
 2
     matter pending the decision of the Ninth Circuit in United States v. McAdory,
 3
     No. 18-30112. Dkt. Nos. 9, 13. On August 28, 2019, the Ninth Circuit issued its
 4

 5   decision in United States v. McAdory, 935 F.3d 838 (9th Cir. 2019). Dkt. No. 15.

 6   On November 18, 2019, the Government filed a status report, stating that the Office
 7
     of the Solicitor General of the United States elected not to seek further review in
 8
     McAdory, and that based on the Ninth Circuit’s opinion in McAdory, the
 9

10   Government would concede Mr. Pines’ motion to vacate his conviction in 17-CR-

11   187-RAJ. Dkt. No. 15.
12
            Accordingly, IT IS HEREBY ORDERED:
13
            1.     Mr. Pines’ Motion to Vacate, Set Aside, or Correct a Sentence by a
14

15   Person in Federal Custody, Dkt. No. 1, is hereby GRANTED;

16          2.     The Judgment in a Criminal Case imposed on April 6, 2018, Dkt. No.
17
     38 of 17-CR-187-RAJ, is hereby VACATED;
18
            3.     The plea of guilty entered on January 16, 2018, in accordance with the
19

20   plea agreement, Dkt. No. 24 of 17-CR-187-RAJ, is hereby WITHDRAWN;

21          4.     The indictment in 17-CR-187-RAJ. Dkt. No. 13, is DISMISSED
22
     WITH PREJUDICE; and
23

24

25

26


      ORDER – 2
 1         5.     The pending petitions for revocation of supervised release and any
 2
     related sentencing matters for those petitions in 17-CR-187-RAJ are hereby
 3
     STRICKEN.
 4

 5

 6       DATED this 5th day of December, 2019.
 7

 8

 9
                                                    A
                                                    The Honorable Richard A. Jones
                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER – 3
